Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornarelli (US 20190037928) in view of Trabulsi (US2012439).
With respect to claims 1 and 7, Fornarelli (US 20190037928) teaches a vaping device including a tank 24 which has a reservoir containing e-liquid for vaporization, a coil 34 and a battery 22. The vaping device includes a mouthpiece tube 12 configured to be engageable to a top of an electronic vaping module, such that the tube is mounted to the vaping module (Fig. 5 and [0046]) and is configured to be positioned in a mouth of a user.  Fornarelli does not specifically teach that the extends arcuately from the electronic vaping module.  
Trabulsi teaches a mouthpiece/holder for a cigarette.  The mouthpiece extends arcuately from the cigarette (col.2, lines 3-6 and Fig. 1).  It would have been obvious to modify Fornarelli to include an arcuate mouthpiece as disclosed in Trabulsi at least in order to keep the end of the mouthpiece raised above a surface when resting and does not collect dust or dirt (col 1, lines 17-18).
“Enabling the user for vaping with or without positioning of a hand upon the tube or the electronic vaping module” is a statement of intended use that does not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.

Regarding claims 5 and 11, Trablusi teaches a mouthpiece for a cigarette that extends arcuately from the cigarette (col.2, lines 3-6 and Fig. 1), but does not specifically teach wherein the tube has a bend positioned therein proximate to a midpoint thereof, such that a first segment of the tube extends substantially colinearly from the electronic vaping module and a second segment of the tube extends substantially perpendicularly from the first segment.  However, it would have been obvious to one of ordinary skill in the art that first and second segments extending perpendicularly from each may be used in Trablusi.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fornarelli in view of Trabulsi as applied to claim 1, as further in view of Haider (US 20140026903 A1).
Modified Wang teaches the mouthpiece device of claim 1, but does not specifically teach a lip engaged to the tube proximate to a second end thereof and extending outwardly therefrom, wherein the lip is configured for selectively engaging teeth or lips of the user for enhancing user control over the tube and the electronic vaping module. Haider discloses a hands free mouthpiece for a smoking device.  The mouthpiece includes a lip/ledge 15 proximate to a second end of the tube for selectively engaging the teeth or lips of a user (Fig.5 and [0031] and [0037]). It would have been obvious to include a lip as taught in Haider in the mouthpiece of modified Wang in order to allow a user to hold the mouthpiece within the user’s mouth in a hands free manner.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fornarelli in view of Trabulsi as applied to claim 7, as further in view of Haider (US 20140026903 A1).
Modified Wang teaches the mouthpiece device and vaping module combination of claim 7, but does not specifically teach a lip engaged to the tube proximate to a second end thereof and extending outwardly therefrom, wherein the lip is configured for selectively engaging teeth or lips of the user for enhancing user control over the tube and the electronic vaping module. Haider discloses a hands-free mouthpiece for a smoking device.  The mouthpiece includes a lip/ledge 15 proximate to a second end of the tube for selectively engaging the teeth or lips of a user (Fig.5 and [0031] and [0037]). It would have been obvious to include a lip as taught in Haider in the mouthpiece of modified Wang in order to allow a user to hold the mouthpiece within the user’s mouth in a hands-free manner.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fornarelli in view of Trabulsi as applied to claim 1, and further in view of Wang (WO2020135782).
Regarding claims 3, 4, and 6 modified Fornarelli teaches the mouthpiece device of claim 1, but does not specifically teach wherein the tube is circumferentially larger proximate to the first end such that the tube tapers from the first end to a second end thereof, that the tube is flattened elliptically shaped, or that the tube is formed of plastic.  
Wang is directed to a mouthpiece for an electronic cigarette.  Wang teaches that the cross-section of the mouthpiece gradually decreases from a first end to a second end and that the mouthpiece may have an oval shape having a cross-sectional length in a range of 4 mm to 8.7 mm and a cross-sectional width in a range of 10 mm to 20 mm (Fig. 1, p.4, lines 14-20).  Wang also teaches that the mouthpiece is formed of plastic (PCTG)(p.4, line 27). It would have been obvious to one of ordinary skill in the art to shape the mouthpiece as a flattened elliptical that decreases from a first to second end in order to provide a narrower, more comfortable mouth engaging portion for a user.  In addition, it would a have been obvious to form the mouthpiece from plastic to provide a durable component.

Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fornarelli in view of Trabulsi as applied to claim 7, and further in view of Wang (WO2020135782).
Regarding claims 9, 10, and 12 modified Fornarelli teaches the mouthpiece device of claim 7, but does not specifically teach wherein the tube is circumferentially larger proximate to the first end such that the tube tapers from the first end to a second end thereof, that the tube is flattened elliptically shaped, or that the tube is formed of plastic.  
Wang is directed to a mouthpiece for an electronic cigarette.  Wang teaches that the cross-section of the mouthpiece gradually decreases from a first end to a second end and that the mouthpiece may have an oval shape having a cross-sectional length in a range of 4 mm to 8.7 mm and a cross-sectional width in a range of 10 mm to 20 mm (Fig. 1, p.4, lines 14-20).  Wang also teaches that the mouthpiece is formed of plastic (PCTG)(p.4, line 27). It would have been obvious to one of ordinary skill in the art to shape the mouthpiece as a flattened elliptical that decreases from a first to second end in order to provide a narrower, more comfortable mouth engaging portion for a user.  In addition, it would a have been obvious to form the mouthpiece from plastic to provide a durable component.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fornarelli in view of Trabulsi, and further in view of Wang and Haider.
Regarding claim 13, Fornarelli teaches a vaping device including a tank 24 which has a reservoir containing e-liquid for vaporization, a coil 34 and a battery 22. The vaping device includes a mouthpiece tube 12 selectively engageable to a top of an electronic vaping module, such that the tube is mounted to the vaping module (Fig. 5 and [0046]).
Trabulsi teaches a mouthpiece/holder for a cigarette.  The mouthpiece extends arcuately from the cigarette (col.2, lines 3-6 and Fig. 1).  It would have been obvious to modify Wang to include an arcuate mouthpiece as disclosed in Trabulsi at least in order to keep the end of the mouthpiece raised above a surface when resting and does not collect dust or dirt (col 1, lines 17-18).
“Enabling the user for vaping with or without positioning of a hand upon the tube or the electronic vaping module” is a statement of intended use that does not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.  Fornarelli does not specifically teach that the mouthpiece extends arcuately from the electronic vaping module.  
Modified Fornarelli does not specifically teach wherein the tube is flattened elliptically shaped.  
Wang is directed to a mouthpiece for an electronic cigarette.  Wang teaches that the mouthpiece may have an oval shape having a cross-sectional length in a range of 4 mm to 8.7 mm and a cross-sectional width in a range of 10 mm to 20 mm (Fig. 1, p.4, lines 14-20).  It would have been obvious to one of ordinary skill in the art to shape the mouthpiece as a flattened elliptical shape in order to provide a narrower, more comfortable mouth engaging portion for a user.  
In addition, modified Wang does not specifically teach a lip engaged to the tube proximate to a second end thereof and extending outwardly therefrom, wherein the lip is configured for selectively engaging teeth or lips of the user for enhancing user control over the tube and the electronic vaping module. 
Haider discloses a hands-free mouthpiece for a smoking device.  The mouthpiece includes a lip/ledge 15 proximate to a second end of the tube for selectively engaging the teeth or lips of a user (Fig.5 and [0031] and [0037]). It would have been obvious to include a lip as taught in Haider in the mouthpiece of modified Wang in order to allow a user to hold the mouthpiece within the user’s mouth in a hands-free manner.

With respect to claim 14, Trablusi teaches a mouthpiece for a cigarette that extends arcuately from the cigarette (col.2, lines 3-6 and Fig. 1), but does not specifically teach wherein the tube has a bend positioned therein proximate to a midpoint thereof, such that a first segment of the tube extends substantially colinearly from the electronic vaping module and a second segment of the tube extends substantially perpendicularly from the first segment.  However, it would have been obvious to one of ordinary skill in the art that first and second segments extending perpendicularly from each may be used in Trablusi.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA MARY KARNEY TAPSCOTT whose telephone number is (571)272-0919. The examiner can normally be reached 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson, can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA MARY KARNEY TAPSCOTT/               Examiner, Art Unit 1747         


/Michael H. Wilson/               Supervisory Patent Examiner, Art Unit 1747